--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.07


LIMITED LIABILITY COMPANY AGREEMENT


OF


O’BRIEN ALTERNATIVE STRATEGIC INVESTMENT SOLUTIONS, LLC


This Limited Liability Company Agreement of O’Brien Alternative Strategic
Investment Solutions, LLC (the “Company”), dated as of October 21, 2013, by and
between R.J. O’Brien Fund Management, LLC, a Delaware limited liability company
(the “Managing Member”), and the other parties who shall become members of the
Company with respect to each Series (as defined herein) in accordance with the
provisions hereof (collectively “Non-Managing Members”; the Managing Member and
the Non-Managing Members may be collectively referred to herein as “Members”).


W I T N E S S E T H:


WHEREAS, the parties hereto desire to form a series limited liability company
for the purpose of speculative trading in futures interests (as defined herein).


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.           Formation; Name


The parties hereto formed a series limited liability company under the Delaware
Limited Liability Company Act, as amended and in effect on September 4, 2013
(the “Act”), which will offer designated series of limited liability company
interests in the Company established in accordance with this Agreement and
pursuant to Section 18-215 of the Act having separate rights, powers and/or
duties with respect to specified obligations and, to the extent provided in this
Agreement or a Series Designation (as defined in Section 3) of the designated
series, having a separate business purpose or investment objective (each a
“Series” and collectively, the “Series”).


The business of each Series will be conducted under the name of each such Series
and not under the name of the Company generally. The Managing Member has
executed and filed a Certificate of Formation for the Company (the “Certificate
of Formation”) in accordance with the Act, and the Managing Member shall
execute, file, record and publish as appropriate such amendments, assumed name
certificates, and other documents as are or become necessary or advisable in
connection with the operation of the Company and each Series, as determined by
the Managing Member, and shall take all steps which the Managing Member shall
deem necessary or advisable to allow the Company and each Series to conduct
business as a series limited liability company where the Company and each Series
conducts business in any jurisdiction, and to otherwise provide that the Members
will have limited liability with respect to the activities of the Series in all
such jurisdictions, and to comply with the laws of any such jurisdiction. Each
Non-Managing Member hereby undertakes to furnish to the Managing Member a power
of attorney and such additional information as the Managing Member may request
to complete such documents and to execute and cooperate in the filing,
recording, or publishing of such documents at the request of the Managing
Member. The rights, duties and liabilities of the Members will be as provided in
the Act, except as otherwise provided herein or in a Series Designation.


2.           Office


The principal office of the Company and each Series shall be c/o R.J. O’Brien
Alternative Strategic Investment Solutions, LLC, 222 South Riverside Plaza,
Suite 900, Chicago, Illinois 60606, or such other place as the Managing Member
may designate from time to time.


The address of the principal office of the Company and each Series in the State
of Delaware is c/o The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, New Castle County, Delaware 19801, and the name and
address of the registered agent for service of process on the Company and each
Series in the State of Delaware is The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.
 
 
1

--------------------------------------------------------------------------------

 


3.           Series


(a)          Series Designation.  Series may be established from time to time in
accordance with this Agreement and the separate agreements establishing each
Series described therein (each separate agreement, a “Series Designation”).  No
Series may be established except as expressly permitted by this Agreement.  The
terms of each Series will be as generally set forth in this Agreement and as
specifically set forth in the applicable Series Designation.  However, and
notwithstanding any other provision of this Agreement, the terms and provisions
of any Series Designation may only alter or amend the terms and provisions of
this Agreement as specifically provided herein; and in no case will alter or
amend any terms and provisions of any other Series Designation.  For all
purposes of the Act, this Agreement together with each Series Designation
entered into from time to time constitute the “limited liability company
agreement” of the Company within the meaning of the Act.  With respect to each
Series and as further described in Section 6 hereof, each Series Designation
must be executed by the applicable parties thereto upon the creation of such new
Series (subject to Section 11 hereof).  Notwithstanding any other provision of
this Agreement, the establishment of a new Series and the execution of any
Series Designation will not be deemed an amendment of this Agreement for
purposes of Section 16(a).


(b)          Series Separateness.


(1)          Each Series will have:


(aa) separate rights, powers, duties and management from each other Series; and


(bb) exclusive rights with respect to the property, obligations, profits, and
losses associated with that Series and all proceeds derived therefrom.  A person
may be admitted as a Non-Managing Member of the Company with respect to more
than one Series and each Series may have multiple Non-Managing Members.


(2)          The debts, liabilities, obligations and expenses incurred,
contracted for or otherwise existing with respect to a Series will be
enforceable against the assets of that Series only and not against any other
assets of the Company generally or any other Series, and none of the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to the Company generally, or any other Series will be
enforceable against the assets of that Series. The books and records maintained
for each Series will account for the assets associated with that Series
separately from the other assets of the Company, or any other Series, and assets
associated with that Series may be held, directly or indirectly, including in
the name of that Series, in the name of the Company, the Managing Member
(subject to Section 8(c)(2)) through a nominee or otherwise.  Notwithstanding
the foregoing, any assets or liabilities of the Company used by (or in
connection with the activities of) more than one Series will be allocated to
each Series by the Managing Member in accordance with United States generally
accepted accounting principles consistently applied under the accrual basis of
accounting (“GAAP”).  Costs, fees and expenses may be allocated pro rata amongst
the Series that have incurred them.  Books and records maintained for each
Series that reasonably identify its assets, including by specific listing,
category, type, quantity, computational or allocational formula or procedure or
by any other method where the identity of the assets is objectively
determinable, will be deemed to account for the assets associated with that
Series separately from the other assets of the Company or any other Series.  No
assets of one Series may be commingled with the assets of any other Series or
the assets, if any, of the Company, generally.  The Certificate of Formation
contains a notice of the limitation of liabilities of the Series in conformity
with Section 18-215 of the Act.


(3)          The Series Designation of each Series may be updated from time to
time as is necessary to accurately reflect the information contained therein,
including, without limitation, the admission of a Substitute Non-Managing Member
(as defined herein) associated with the Series and the capital contributions of
the Non-Managing Member of the Series.  Any revision to a Series Designation
made in accordance with this Agreement will not be deemed an amendment to this
Agreement for purposes of Section 16(a).
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Business


Except as may otherwise be expressly provided in this Agreement and a Series
Designation, the business of each Series is to engage in any lawful act or
activity for which limited liability companies may be organized under the Act,
including, but not limited to, directly or indirectly through a commodity
trading advisor, trade, buy, sell, spread, or otherwise acquire, hold, or
dispose of commodities (including, but not limited to, foreign currencies, money
market instruments, financial instruments, and any other securities or items
which are now, or may hereafter be, the subject of futures contract trading),
domestic and foreign commodity futures contracts, forward contracts, commodity
forward contracts, foreign exchange commitments, options on physical commodities
and on futures contracts, spot (cash) commodities and currencies, exchange of
futures contracts for physicals transactions, exchange of physicals for futures
contracts transactions, and any rights pertaining thereto (hereinafter referred
to collectively as “futures interests;” provided, however, such definition shall
exclude securities futures products as defined by the Commodity Futures Trading
Commission (“CFTC”), options on securities futures and options on equities) and
securities (such as United States Treasury securities) approved by the CFTC for
investment of customer funds and other securities on a limited basis, and to
engage in all activities incident thereto. Each Series may pursue this objective
in any lawful manner.  Each Series may engage in the foregoing activities
through any lawful transaction or any lawful activity into which a limited
liability company may enter or in which a limited liability company may engage
under the laws of the State of Delaware; including, but not limited to, through
an investment of all or a portion of its assets in multiple trading companies
(the “Trading Companies”) (provided that such transactions or activities do not
subject the Members to any liability in excess of the limited liability provided
for herein and contemplated by the Act.)


5.           Dissolution of the Company; Termination of a Series; Winding Up;
Fiscal Year


(a)          Dissolution of the Company.


(1)           The Company shall end upon the first to occur of the following:
(i) receipt by the Managing Member of a notice setting forth an election to
terminate and dissolve the Company at a specified time by the Non-Managing
Members holding not less than a “Majority of Interests in the Company” (as
defined below), with or without cause, which notice shall be sent by registered
mail to the Managing Member not less than 90 days prior to the effective date of
such termination and dissolution; (ii) the withdrawal, insolvency, bankruptcy,
dissolution or liquidation of the Managing Member (unless a new managing member
is elected by a vote of the Non-Managing Members owning a Majority of Interests
in the Company and such new managing member shall have elected to continue the
business of the Company and the Series); (iii) the occurrence of any event which
shall make it unlawful for the existence of the Company to be continued; (iv)
the termination or dissolution or bankruptcy of the last of the remaining
Series; or (v) a determination by the Managing Member upon 60 days’ notice to
the Non-Managing Members to terminate the Company, for any reason.  A “Majority
of Interests in the Company” shall mean the Non-Managing Members of each Series,
excluding any affiliates (as defined in Section 14(c)) of the Managing Member,
representing in aggregate for all Series of the Company, greater than 50% of the
Net Asset Value of the Series (as defined in Section 7(d)(1)) of the Company.


(2)           Upon the dissolution of the Company as provided herein, the
Company shall be wound up by winding up each Series in the manner provided by
Section 5(c).


(b)          Termination of a Series.


(1)           With respect to each Series, a Series shall terminate upon the
occurrence of any of the following events: (i) receipt by the Managing Member of
a notice setting forth an election to terminate and dissolve a Series at a
specified time by the Non-Managing Members holding not less than a “Majority of
Interests in a Series” (as defined below), with or without cause, which notice
shall be sent by registered mail to the Managing Member not less than 90 days
prior to the effective date of such termination and dissolution; (ii) the
withdrawal, insolvency, bankruptcy, dissolution or liquidation of the Managing
Member (unless a new managing member is elected by a vote of the Non-Managing
Members owning a Majority of Interests in the Company, and such new managing
member shall have elected to continue the business of the Company and the
Series; (iii) the occurrence of any event which shall make it unlawful for the
existence of the Company or a Series to be continued; (iv) the occurrence of an
event of termination (if any) as provided in a Series Designation; (v) the
complete withdrawal by each of the Non-Managing Members from a Series or (vi) a
determination by the Managing Member upon 60 days’ notice to the Non-Managing
Members to terminate a Series, for any reason.  A “Majority of Interests in a
Series” shall mean the Non-Managing Members of a particular Series, excluding
any affiliates (as defined in Section 14(c)) of the Managing Member,
representing greater than 50% of the Net Asset Value of the Series (as defined
in Section 7(d)(1)).
 
 
3

--------------------------------------------------------------------------------

 
 
(2)           The termination and winding up of a Series will not, in and of
itself, cause a dissolution of the Company or the termination of any other
Series.  The termination of a Series will not affect the limitation on
liabilities of the Series or any other Series provided by this Agreement, the
Series Designations, the Certificate of Formation or the Act.


(c)          Winding Up, Liquidation, and Distribution of Assets. Dissolution,
payment of creditors, and distribution of the Net Asset Value of each Series (as
defined in Section 7(d)(1)) to Members in proportion to their respective
positive Capital Account (as defined herein) balances shall be effected as soon
as practicable in accordance with the Act.  The Managing Member shall, at its
option, be entitled to supervise the liquidation of each Series.  Nothing
contained in this Agreement or a Series Designation shall impair, restrict, or
limit the rights and powers of the Members under the laws of the State of
Delaware and any other jurisdiction in which the Company and each Series shall
be conducting business to reform and reconstitute themselves as a limited
liability company following dissolution of each Series, either under provisions
identical to those set forth herein or any others that they deem appropriate.


(d)          Fiscal Year. The fiscal year of the Company and each Series shall
begin on January 1st of each year and end on December 31st of such year (each a
“Fiscal Year”).  The Fiscal Year in which the Company and each Series shall
terminate shall begin on January 1 and end on the date of dissolution of the
Company and the termination of each Series.


6.           Capital Contributions and Offering of Limited Liability Company
Interests


The Managing Member may contribute such amounts (or no amounts) as determined by
the Managing Member, which may vary by Series) to each Series for which it
received a limited liability company interest in each Series (a “Managing Member
Interest”).  The Managing Member may contribute to each Series such additional
amount in cash as determined by it in its sole discretion.  Such additional
contribution by the Managing Member was evidenced by additional Managing Member
Interests with respect to each Series on the books and records of each such
Series.  The Managing Member, without notice to or consent of the Non-Managing
Members, may withdraw any portion of its capital contributions.


Interests in the Company with respect to each Series, other than the Managing
Member Interests, shall be designated as Non-Managing Member Interests
(collectively the “Interests” or, individually, an “Interest”), which may be
offered in one or more “Classes”.  Each Non-Managing Member of a Series will
hold Interests pursuant to its Series Designation.  The name and address of the
Non-Managing Members associated with each Series shall be set forth on Schedule
A to the Series Designation.  A person will be deemed admitted as a Non-Managing
Member of a Series at the time the person (i) executes the Series Designation or
a counterpart signature page of the Series Designation (subject to Section 11
hereof) and (ii) is listed by the Managing Member as a Non-Managing Member of
the Series on the Series Designation; all subject to any further requirements
for the establishment of a Series as set forth in this Agreement.


In connection with the Company’s offering of Interests in each Series, the
Managing Member, on behalf of each Series, shall: (a) qualify the Interests for
sale under the “Blue Sky” and securities laws of such states of the United
States or other jurisdictions as the Managing Member shall deem advisable; (b)
make such arrangements for the offering and sale of Interests as it shall deem
appropriate; and (c) take such action with respect to the matters described in
clauses (a) and (b) as it shall deem advisable or necessary.
 
 
4

--------------------------------------------------------------------------------

 


No certificate evidencing Interests in a Series shall be issued to a
Non-Managing Member (although each Non-Managing Member will receive
confirmations of purchase from the Managing Member in its customary form).  The
Managing Member may, without the consent of, or notice to, the Non-Managing
Members, offer Interests in additional Classes and Series with different terms
as it may determine in its sole discretion from time to time.  The terms of each
Class or Series may vary in the Managing Member’s sole discretion; including,
but not limited to, differences in the fees and expenses charged to each Class
or Series.


The Managing Member is authorized to permit any existing Non-Managing Member to
make an additional capital contribution with respect to its Series, upon such
terms and conditions as the Managing Member, in its sole discretion shall
determine.  The terms and conditions by which any existing Non-Managing Member
may increase its capital contribution shall be subject to all the provisions of
this Agreement and the Series Designation.  Except as expressly provided for
herein or in a Series Designation, no Non-Managing Member shall be required to
make additional capital contributions to its Series.


7.           Allocation of Profits and Losses; Accounting; Other Matters


(a)         Capital Accounts. A separate capital account (a “Capital Account”)
shall be established with respect to each Series for each Member holding
Managing Member Interests or Interests, as applicable, in such Series.  With
respect to each Series, the initial balance of each Member’s Capital Account
shall be the amount of the Member’s initial capital contribution with respect to
the Series.  A Member’s Capital Account in a Series shall be increased by any
additional capital contributions made by such Member to the Series, increased or
decreased by the increase or decrease in the Net Asset Value of the Series
allocated to such Member pursuant to Section 7(b), decreased by any Series’
commissions, fees or expenses allocable to such Member, and decreased by the
amount of any distribution made to such Member by the Series pursuant to Section
7(b) or as otherwise set forth in this Agreement or a respective Series
Designation.  The provisions of this Section 7 and the other provisions of this
Agreement or any Series Designation relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704-1(b),
and will be interpreted and applied in a manner consistent therewith.


(b)         Monthly Allocations. As of the close of business on the last day of
each month or at such other times as otherwise determined by the Managing Member
(a “Determination Date”) during each Fiscal Year of the Series, the following
determinations and allocations shall be made with respect to such Series:


(1)           The Net Asset Value of the Series (as defined in Section 7(d)(1))
shall be determined.


(2)           Any increase or decrease in the Net Asset Value of the Series over
those of the immediately preceding Determination Date (or, in the case of the
first Determination Date, the initial purchase of Managing Member Interests or
Interests, as applicable), shall then be credited or charged to the Capital
Accounts of its Members.


(3)           The amount of any distribution to a Member and any amount paid to
a Member upon redemption of its Interest in the Series shall be charged to that
Member’s Capital Account.


(4)           If any item of loss, deduction or expense otherwise allocable to a
Member under this Section 7(b) would create a negative balance in the Capital
Account of such Member (or increase the amount by which such Capital Account
balance is negative), the item will not be allocated to such Member but will
instead be specially allocated to the Managing Member.
 
(c)          Allocation of Profit and Loss for Federal Income Tax Purposes.
Items of a Series’ income, gain, loss, deduction or credit realized for federal
income tax purposes will be allocated among the Members participating in such
Series for federal income tax purposes in a manner as determined by the Managing
Member that equitably reflects the allocations made pursuant to Section 7(b) and
is consistent with the requirements of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations thereunder (including all
requirements (i.e., the inclusion of a “qualified income offset” provision) set
forth in Treasury Regulations Section 1.704-1(b)).


(1)           Solely for federal income tax purposes, if Series property
(including an investment in a Trading Company) is reflected in the Capital
Accounts of the Members at a Net Asset Value of the Series that differs from the
adjusted tax basis of such property, allocations of depreciation, amortization,
income, gain or loss with respect to such property will be made among the
Members in a manner which takes such difference into account consistent with the
principles set forth in Section 704(b) and Section 704(c) of the Code.
 
 
5

--------------------------------------------------------------------------------

 


(2)           The allocations of increases and decreases in Net Asset Value of
the Series and of profit and loss for federal income tax purposes shall not
exceed the allocations permitted under Subchapter K of the Code, as determined
by the Managing Member, whose determination shall be binding.  The Managing
Member may adjust the allocations set forth in Section 7(c), in the Managing
Member’s discretion, if the Managing Member believes that doing so will achieve
more equitable allocations or allocations more consistent with the Code and the
applicable Treasury Regulations.


(d)          Definitions; Accounting.


(1)           Net Asset Value of the Series. Shall mean the total assets of a
Series (including, but not limited to, its investment in the Trading Companies,
all cash and cash equivalents, accrued interest and amortization of original
issue discount, and the market value of all open futures interest contract
positions and other assets of the Series) less all liabilities of the Series
(including, but not limited to, its pro rata share of each Trading Company’s
liabilities in which the Series is invested, including brokerage commissions
that would be payable upon the closing of open futures interest contract
positions, management fees, incentive fees, selling commissions, administrative
fees, other fees, and extraordinary expenses, determined in accordance with
GAAP.  As determined by the Managing Member, the costs associated with the
organization and offering of the Company may be amortized over 60 calendar
months from the date the initial Series of the Company commences investing.  Net
Asset Value of the Series may be determined on a per Class basis as determined
by the Managing Member.  Appropriate reserves may be created, accrued, and
charged against the Net Asset Value of the Series by the Managing Member for
contingent liabilities, if any, as of the date any such contingent liability
becomes known to the Managing Member.


(e)          Expenses and Limitations Thereof. Except as may otherwise be
expressly provided in this Agreement or a Series Designation, each Non-Managing
Member, Class or Series shall be responsible for the fees and expenses charged
to it through its investment in a Trading Company.  Each Series will also be
obligated to pay any extraordinary expenses of the Series or its pro rata
portion of the Company’s (determined in accordance with GAAP) that it may
incur.  After the initial capital contribution and after each subsequent capital
contribution to a Series, substantially all of the Series’ assets will be
invested in the Trading Companies, but may also be held in custodial accounts or
interest-bearing accounts or similar.


(f)          Limited Liability of Members. Interests shall be fully paid and
nonassessable. No Member shall be liable for its Series’ obligations in excess
of such Member’s unredeemed capital contribution, undistributed profits, if any,
and any distributions and amounts received upon redemption of Interests,
together with interest thereon.  Neither any Series nor the Company will make a
claim against a Member with respect to such amounts distributed to such Member
or amounts received by such Member upon a redemption of Interests, unless the
Net Asset Value of the Series (which shall not include any right of contribution
from the Member except to the extent previously made by it pursuant to this
Agreement) shall be insufficient to discharge the liabilities of the Series
which shall have arisen prior to the payment of such amount.


(g)          Return of Non-Managing Member’s Capital Contribution. Except to the
extent that a Non-Managing Member shall have the right to withdraw capital
through redemption in accordance with Sections 10(b), no Non-Managing Member
shall have any right to demand the return of his capital contribution, or any
profits added thereto, except upon the dissolution of the Company or the
termination of its Series.  In no event shall a Non-Managing Member be entitled
to demand or receive from a Series property other than cash.


(h)          Distributions. With respect to each Series and with respect to each
Non-Managing Member, the Managing Member shall have sole discretion in
determining what distributions (other than on redemption in accordance with the
terms herein and the terms of a Series Designation), if any, to make to a
Non-Managing Member.  If made, all distributions shall be pro rata in accordance
with the respective Capital Accounts of the Members.  The Managing Member may,
but shall not have any obligation to, distribute assets in-kind at any time or
for any reason.


 
6

--------------------------------------------------------------------------------

 


8.           Management Policies


(a)          Management of the Company and each Series. Except as may be
otherwise specifically provided herein or a Series Designation, the Managing
Member, to the exclusion of all Non-Managing Members, shall conduct and manage
the business of the Company and each Series.  No Non-Managing Member shall have
the power to represent, act for, sign for, or bind the Managing Member, the
Company or its Series.  Except as provided herein or in a Series Designation, no
Member shall be entitled to any salary, draw, or other compensation from the
Company.  Each Non-Managing Member hereby undertakes to furnish to the Managing
Member such additional information as may be reasonably determined by the
Managing Member to be required or appropriate for the Company or such
Non-Managing Member’s Series, including, but not limited to, opening and
maintaining an account or accounts with commodity brokerage firms for the
purpose of trading in futures interest contracts.  No person dealing with the
Managing Member shall be required to determine its authority to make any
undertaking on behalf of the Company or a Series or to determine any fact or
circumstances bearing upon the existence of its authority.


(b)          Miscellaneous. The Managing Member may take such actions as it
deems necessary or desirable to manage the business of the Company and each
Series, as applicable, including, but not limited to:


(1)           Opening bank accounts, investment and trading accounts and paying
or authorizing the payment of distributions to the Non-Managing Members and the
expenses of the Company and each Series, such as management and incentive fees,
and brokerage commissions and fees, as permitted by this Agreement or a Series
Designation.


(2)           The Managing Member shall prepare or cause to be prepared and
shall file on or before the due date (or any extension thereof) any federal,
state, or local tax returns which shall be required to be filed by each
Series.  The Managing Member shall cause the Company and each Series to pay any
taxes payable by the Company and each Series; provided, however, that the
Managing Member shall not be required to cause the Company or a Series to pay
any tax so long as the Managing Member or the Company or a Series shall be in
good faith and by appropriate legal proceedings contesting the validity,
applicability, or amount thereof and such contest shall not materially endanger
any right or interest of the Company or any Series.  No Non-Managing Member
shall file a notice with the Internal Revenue Service under Section 6222(b) of
the Code in connection with such Non-Managing Member's intention to treat an
item on such Series’ federal income tax return in a manner which is inconsistent
with the treatment of such item on the Series’ federal income tax return unless
such Non-Managing Member has, not less than 30 days prior to the filing of such
notice, provided the tax matters partner with a copy of the notice and
thereafter in a timely manner provides such other information related thereto as
the tax matters partner shall reasonably request.


(3)           The Managing Member shall be authorized to perform all duties
imposed by Sections 6221 through 6233 of the Code on the Managing Member as “tax
matters partner” of each Series, including, but not limited to, the following:
(a) the power to conduct all audits and other administrative proceedings with
respect to the each Series’ tax items; (b) the power to extend the statute of
limitations for all Non-Managing Members with respect each Series’ tax items;
and (c) the power to file a petition with an appropriate federal court for
review of a final administrative adjustment for each Series.  This Section
8(b)(4) and each of the rights, obligations and terms set forth in such Section
shall survive the dissolution of the Company and the termination of any Series.


(4)           If a Series is required to withhold United States taxes on income
with respect to Interests held by the Non-Managing Members in a Series, the
Managing Member may pay such tax out of its own funds and then be reimbursed out
of the proceeds of any distribution or redemption with respect to such
Interests.


(5)           The Managing Member shall keep at the principal office of the
Company and each Series, as applicable, such books and records relating to the
business of the Company and each Series as it deems necessary or advisable or as
are required by the Commodity Exchange Act, as amended (the “CE Act”), and the
rules and regulations thereunder.
 
 
7

--------------------------------------------------------------------------------

 


(6)           To the extent required by CFTC regulations, such books and records
of a Series shall be available to the Non-Managing Member invested in such
Series or its authorized attorneys or agents for inspection and copying during
normal business hours of the Managing Member and, upon 10 days’ written notice,
copies shall be sent to the Non-Managing Member upon payment by him of
reasonable reproduction and distribution costs.  Any agreement entered into by a
Non-Managing Member in connection with his purchase of Interests, shall be
retained by the Managing Member for not less than the period prescribed by
applicable law.


(7)           The Managing Member shall devote such time and resources to the
Company’s and each Series’ business and affairs as it shall, in its sole
discretion, deem necessary or advisable to effectively manage the Company and
each Series.  The Managing Member may engage in other business activities and
shall not be required to refrain from any other activity or disgorge any profits
from any such activity, whether as managing member of additional partnerships
formed for investment in futures interests or otherwise.  The Managing Member
may engage and compensate, on behalf of the Company and each Series, such
persons, firms, or corporations, including any affiliated person or entity, as
the Managing Member in its sole judgment shall deem advisable for the conduct
and operation of the business of the Company and each Series; provided, however,
that, except as described herein or in a Series Designation, the Managing Member
shall not engage any person, firm, or corporation which is an affiliate of the
Managing Member to perform services for the Company or a Series without having
made a good faith determination that (i) the affiliate which it proposes to
engage to perform such services is qualified to do so (considering the prior
experience of the affiliate or the individuals employed thereby) and (ii) the
terms and conditions of the agreement pursuant to which such affiliate is to
perform services for the Company and the Series are no less favorable to the
Company and each Series than could be obtained from equally qualified
unaffiliated third parties, or are otherwise determined by the Managing Member
to be fair and reasonable to the Company and the Series and the Non-Managing
Members.


(8)           The Managing Member may enter into agreements and contracts with
third parties, terminate such agreements and institute, defend and settle
litigation arising therefrom and give receipts, releases and discharges with
respect to all of the foregoing any matters incidental thereto.


(9)           Except as otherwise provided for herein, the Managing Member may
pay any and all reasonable fees and to make any and all reasonable expenditures
to an affiliated entity which it, in its discretion, deems necessary or
appropriate in connection with the administration of the Company and each
Series.


(10)         The Managing Member may engage consultants, experts, professionals,
accountants, administrator, auditors, attorneys, brokers, engineers, custodians,
escrow agents, and any other third parties deemed necessary by the Managing
Member, and terminate any such engagements.


(c)          Segregation by Series; Title to Assets.


(1)           Each Series may acquire assets and incur debts, liabilities,
expenses or other obligations only to the extent that they are acquired by the
Company with respect to a Series and not with respect to the Company
generally.  In furtherance of the foregoing, the Managing Member may allocate
and charge any assets, debts, liabilities, expenses or other obligations of the
Company acquired or incurred by the Company and not readily associated with a
particular Series to, between or among any one or more Series, in such manner
and on such basis as the Managing Member in its reasonable discretion deems fair
and equitable, in accordance with GAAP.


 (2)           Assets associated with a Series may be held directly or
indirectly, including in the name of such Series, in the name of the Company, in
the name of the Managing Member, through a nominee or otherwise, as the Managing
Member may determine in its sole discretion.  The Managing Member hereby
declares and warrants that any assets of a Series for which legal title is held
in the name of the Managing Member will be held in trust by the Managing Member
for the use and benefit of such Series in accordance with the terms and
provisions of this Agreement and the applicable Series Designation.  All assets
of a Series will be accounted for as the property of that Series in the books
and records of the Company and that Series, irrespective of the name in which
legal title to the assets of that Series is held.


9.           Audits; Reports to Non-Managing Members


(a)           Reports. The Managing Member shall use its best efforts to cause
the Company and each Series to produce and make available such audits and
periodic reports and disclosures relating to the business of the Company and
each Series as it deems necessary or advisable or as are required by the CE Act,
and the rules and regulations thereunder.
 
 
8

--------------------------------------------------------------------------------

 


(b)           Tax Information.  Within 90 days after the close of each Fiscal
Year the Managing Member shall cause the Company to provide such tax information
relating to each Series as is necessary for the completion of federal income tax
returns.


10.         Transfer and Redemption of Interests


(a)          Transfer, Sale, Pledge and Assignment. A Non-Managing Member may
not transfer, sell, pledge or assign his Interests to a substituted Non-Managing
Member (each a “Substituted Non-Managing Member”) unless the Managing Member
first consents to such transfer, sale, pledge or assignment in writing, which
consent may be withheld in its sole discretion.  The Managing Member need not
recognize any transfer, sale, pledge or assignment until the Managing Member has
received at least 30 days’ prior written notice thereof from the Non-Managing
Member, which notice shall set forth the address and social security or taxpayer
identification number of the transferee or assignee and the value of Interests
to be transferred or assigned, and which notice shall be signed by the
Non-Managing Member (and his signature is guaranteed by a commercial bank with a
correspondent in New York, New York or by a member of a registered national
securities exchange) and executed by the purchaser, assignee, transferee,
purchaser or pledgee.  Any transfer or assignment of Interests permitted by this
Agreement and a Series Designation will be effective as of the first day of the
month following the requisite notice period (unless such notice period is waived
by the Managing Member in its sole discretion).


No transfer, pledge, sale or assignment shall be permitted unless the Managing
Member is satisfied that (i) such transfer, sale, pledge or assignment will not
be in violation of the Act or applicable federal, state, or foreign securities
laws, and (ii) notwithstanding such transfer, sale, pledge or assignment, each
Series shall continue to be classified as a company rather than as an
association taxable as a corporation under the Code.  No transfer, sale, pledge
or assignment shall be effective or recognized by the Company if such transfer,
sale, pledge or assignment would result in the termination of the Series for
federal income tax purposes, and any attempted transfer, sale, pledge or
assignment in violation hereof shall be ineffective to transfer, sale, pledge or
assign any such Interests. Any transferee, pledge, purchaser or assignee of
Interests who has not been admitted to a Series as a Substituted Non-Managing
Member shall not have any of the rights of a Non-Managing Member, except that
such person shall receive that share of capital and profits and shall have the
right of redemption to which his transferor, seller, pledgor or assignor would
otherwise have been entitled and shall remain subject to the other terms of this
Agreement binding upon Non-Managing Members.  No Non-Managing Member shall have
any right to approve of any person becoming a Substituted Non-Managing
Member.  The Non-Managing Member shall bear all costs (including any attorneys’
and accountants’ fees) related to such transfer, sale, pledge or assignment of
his Interests.


In the event that the Managing Member consents to the admission of a Substituted
Non-Managing Member to a Series pursuant to this Section 10(a), the Managing
Member is hereby authorized to take such actions as may be necessary to reflect
such substitution of a Non-Managing Member.  Each Substituted Non-Managing
Member shall execute and acknowledge such instruments, in a form and substance
satisfactory to the Managing Member, as the Managing Member deems necessary or
desirable to effectuate such admission and to confirm the agreement of the
Substituted Non-Managing Member to be bound by all terms and provisions of this
Agreement and the applicable Series Designation.  Further, each Substituted
Non-Managing Member agrees upon the request of the Managing Member, to execute
such certificates or other documents and perform such acts as the Managing
Member deems appropriate to preserve the limited liability status of the Company
and each Series after the completion of any assignment, transfer, sale or pledge
of the Interests.


Each Substituted Non-Managing Member, as a condition of admission, hereby
indemnifies the Managing Member, the Company and the applicable Series against
any loss, damage, cost or expense (including without limitation, tax liabilities
or loss of tax benefits) arising directly or indirectly as a result of his/its
admission as a Substituted Non-Managing Member.
 
 
9

--------------------------------------------------------------------------------

 


(b)          Redemption. Except as set forth below and in accordance with the
terms hereof or a Series Designation, a Non-Managing Member (or any Substituted
Non-Managing Member) may withdraw all or part of his unredeemed capital
contribution and undistributed profits with respect to his Series, if any,
reduced as hereinafter described (any such withdrawal being herein referred to
as a “Redemption”).  A Non-Managing Member shall maintain the minimum investment
in the Series as shall be determined by the Managing Member in its sole
discretion.  Redemption of all or some of a Non-Managing Member’s Capital
Account shall be effective as of the last Business Day of the month subsequent
to the timely receipt by the Managing Member of a Request for Redemption, in
proper form (unless any or all of such requirements are waived in the sole
discretion of the Managing Member) (each a “Redemption Date”); provided that all
liabilities, contingent or otherwise, of the Company (except any liability to
Members on account of their capital contributions) shall have been paid, or
there shall remain property of the Series sufficient to pay them.  As used
herein, “Request for Redemption” shall mean a letter in the form specified by
the Managing Member.  The Managing Member may consent to Redemptions by a
Non-Managing Member in any amount at any time.


Upon Redemption, a Non-Managing Member (or a Substituted Non-Managing Member)
shall receive the value of its Capital Account that is requested for
withdrawal.  If a Redemption is requested by an assignee, all amounts owed to
the Company or the Series under Section 14(d) by the Member to whom such
Interests were sold, as well as all amounts owed by all assignees of such
Interests, shall be deducted from the amount otherwise due upon Redemption.  The
Managing Member shall endeavor to pay Redemptions within 10 Business Days after
the Redemption Date; provided, however, if the Managing Member believes that
extraordinary circumstances exist, including, but not limited to, the Series’
inability to liquidate any positions as of a Redemption Date, or a default or
delay in payments due to the Series by one or more of the Trading Companies, or
other significant administrative or other hardships exist (collectively,
“Hardships”), the Company may in turn delay payment to Members requesting
Redemption of the proportionate part of the value of redeemed Interests
represented by the illiquid sum or sums which are the subject of such Hardships,
in which event payment for Redemptions will be made to the Members as soon as
practicable following the resolution of such Hardships.  The Managing Member
may, in its absolute discretion, waive any restrictions or charges applicable to
Redemptions.


The Managing Member may suspend Redemptions of Interests of any Class or Series
in any Fiscal Year in which the Managing Member determines that (i) such
suspension is necessary in order to assure that the Company and each Series will
not be treated as “publicly traded” under Internal Revenue Code of 1986, as
amended, §7704, and (ii) treatment as “publicly traded” would be adverse to the
Non-Managing Members.  The Managing Member’s good faith determinations pursuant
to the preceding sentence shall be final and conclusive as to all Non-Managing
Members.  In addition, the Managing Member may suspend Redemptions of Interests
of any Class or Series for the whole or part of any Fiscal Year if the Managing
Member determines that (i) the effect of Redemptions, including Redemptions for
which Redemption Requests have been received, would materially impair the
Series’ ability to operate in pursuit of its objectives; (ii) the remaining
Non-Managing Members would be unfairly and materially disadvantaged; or (iii)
Redemptions may result in significant participation in the Company by benefit
plan investors; or (iv) as otherwise described in a Series Designation.


The Managing Member may, at any time, require any Non-Managing Member to redeem
all or a portion of such Non-Managing Member’s Interests by giving not less than
5 days’ written notice to the Non-Managing Member or without notice in the case
of certain events under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).


11.         Special Power of Attorney
 
Each Non-Managing Member of a Series, by the execution of this Agreement, does
irrevocably constitute and appoint the Managing Member, with full power of
substitution, as his true and lawful attorney-in-fact, in his name, place, and
stead (a) to execute, acknowledge, swear to, deliver, file, and record on his
behalf in the appropriate public offices and publish: (i) this Agreement, the
Series Designation and the Certificate of Formation and amendments thereto; (ii)
all instruments that the Managing Member deems necessary or appropriate to
reflect any amendment, change, or modification of this Agreement, the Series
Designation or the Certificate of Formation made in accordance with terms of
this Agreement; (iii) certificates of assumed name; and (iv) all instruments
that the Managing Member deems necessary or appropriate to qualify the Company
and each Series to do business as a foreign limited liability company in other
jurisdictions, and (b) to admit a Substitute Non-Managing Member for a Series
and, to the extent that it is necessary under the laws of any jurisdiction, to
execute, deliver, and file amended certificates or agreements of limited
liability company or other instruments to reflect such admission.  The Power of
Attorney granted herein shall be irrevocable and deemed to be a power coupled
with an interest and shall survive the incapacity, death, dissolution,
liquidation, or termination of a Non-Managing Member.  Each Non-Managing Member
hereby agrees to be bound by any representation made by the Managing Member and
by any successor thereto acting in good faith pursuant to such Power of
Attorney.  In the event of any conflict between this Agreement and any
instrument filed by an attorney-in-fact pursuant to the Power of Attorney
granted in this Section 11, this Agreement shall control.
 
 
10

--------------------------------------------------------------------------------

 


12.         Withdrawal of Members


The Company and each Series shall terminate and be dissolved upon the
withdrawal, insolvency, bankruptcy, dissolution or liquidation of the Managing
Member (unless a new managing member is elected by a vote of a Majority of
Interests in the Company, and such new managing member shall have elected to
continue the business of the Company and the Series).  The Managing Member shall
not withdraw or assign all of its Managing Member Interests at any time without
giving the Non-Managing Members 30 days’ prior written notice of its intention
to withdraw or assign, and, if the Non-Managing Members thereupon elect a new
managing member or partners which elect to continue the business of the Company
and the Series, the withdrawing Managing Member shall pay all reasonable
expenses incurred by the Company and each Series in connection with such
withdrawal.  The Managing Member shall be paid in accordance with Section 10(b)
with respect to its Managing Member Interests in the Company as of the date of
such withdrawal.


The death, incompetency, insolvency, bankruptcy, liquidation, or dissolution of
a Non-Managing Member shall not terminate its Series, and such Non-Managing
Member, his estate, custodian, or personal representative shall have no right to
withdraw such Non-Managing Member’s Interest in its Series except as provided in
Section 10.  Each Non-Managing Member (and any assignee of such Member’s
Interest) expressly agrees that in the event of his death, he waives on behalf
of himself and his estate (and he directs the legal representative of his estate
and any person interested therein to waive) the furnishing of any inventory,
accounting, or appraisal of the assets of its Series and any right to an audit
or examination of the books of its Series.


13.         No Personal Liability for Return of Capital


Subject to Section 14, neither the Managing Member nor any “affiliate” (as
defined in Section 14(c)) shall be personally liable for the return or repayment
of all or any portion of the capital or profits of any Member (or assignee) with
respect to its Series, it being expressly agreed that any such return of capital
or profits made pursuant to this Agreement or a Series Designation shall be made
solely from the assets (which shall not include any right of contribution from
the Managing Member) of such Series.


14.         Standard of Liability; Indemnification


(a)          Standard of Liability. Neither the Managing Member, nor its
principals, shareholders, officers, directors, employees, representatives,
agents or affiliates (as defined in Section 14(c)) shall be liable, responsible
or accountable in damages or otherwise to the Company or a Series or any of the
Non-Managing Members, their respective successors, assignees or transferees or
to their third parties for any act or omission performed or omitted by them on
behalf of the Company or a Series and in a manner reasonably believed by them to
be within the scope of the authority granted to them by this Agreement or a
Series Designation except when such action or failure to act constitutes gross
negligence, willful misconduct, bad faith or reckless disregard.  Moreover,
neither the Managing Member, nor its officers, directors, employees,
shareholders, principals or affiliates, shall have any liability to the Company
or a Series for any losses suffered by it due to the action or inaction of any
agent retained by the Company or a Series, whether through negligence,
dishonesty or otherwise, provided that the agent was selected with reasonable
care.  The Managing Member may consult with counsel and accountants in respect
of the Company’s or a Series’ affairs and be fully protected and justified in
any action or inaction which is taken in good faith and in accordance with the
information, reports, statements, advice or opinion provided by such persons,
provided that they were selected with reasonable care and the matter consulted
is reasonably believed by the Managing Member to be within such persons’
professional or expert competence.  Notwithstanding any of the foregoing to the
contrary, the provisions of this Section 14 shall not be construed so as to
relieve (or attempt to relieve) the Managing Member of any liability to the
extent (but only to the extent) that such liability may not be waived, modified
or limited under applicable law, but shall be construed so as to effectuate the
provisions of this Section 14 to the fullest extent permitted by law.
 
 
11

--------------------------------------------------------------------------------

 


(b)          Indemnification by each Series. Each Series shall indemnify,
defend, and hold harmless the Managing Member, its principals, shareholders,
officers, directors, employees, representatives, agents or affiliates (as
defined in Section 14(c)) from and against any loss, liability, damage, cost, or
expense (including attorneys’ and accountants’ fees and expenses incurred in
defense of any demands, claims, or lawsuits) actually and reasonably incurred
arising from any act or omission performed or omitted by them on behalf of the
Company or such Series, including, without limitation, any demands, claims, or
lawsuits initiated by a Non-Managing Member (or assignee thereof); provided that
the act or omission performed or omitted that was the basis of such loss,
liability, damage, cost, or expense was not the result of gross negligence,
willful misconduct, bad faith or reckless disregard.  Furthermore, in any action
or proceeding brought by a Non-Managing Member in the right of the Company or a
Series to which the Managing Member or any affiliate is a party defendant, any
such person shall be indemnified only to the extent and subject to the
conditions specified in the Act and this Section 14(b).  Each Series shall make
advances to the Managing Member or its affiliates hereunder only if: (1) the
demand, claim, lawsuit, or legal action relates to the performance of duties or
services by such persons to the Company or such Series; (2) such demand, claim,
lawsuit, or legal action is not initiated by a Non-Managing Member; and (3) such
advances are repaid, with interest at the legal rate under Delaware law, if the
person receiving such advance is ultimately found not to be entitled to
indemnification hereunder.


Nothing contained in this Section 14(b) shall increase the liability of any
Non-Managing Member to its Series beyond the amount of his capital and profits,
if any, in such Series, including amounts received on distributions and
Redemptions, together with interest thereon.  The Managing Member may allocate
and charge any liabilities, expenses or other obligations of the Company
acquired or incurred by the Company with respect to this Section 14(b) and not
readily associated with a particular Series to, between or among any one or more
Series, in such manner and on such basis as the Managing Member in its
reasonable discretion deems fair and equitable.  All rights to indemnification
and payment of legal fees and expenses shall not be affected by the dissolution
of the Company or termination a Series or the withdrawal, insolvency, or
dissolution of the Managing Member.


The Company and each Series shall not incur the cost of that portion of
liability insurance which insures the Managing Member and its affiliates for any
liability as to which the Managing Member and its affiliates are prohibited from
being indemnified.


(c)          Affiliate. As used in this Agreement, the term “affiliate” of a
person shall mean: (i) any natural person, partnership, corporation,
association, or other legal entity directly or indirectly owning, controlling,
or holding with power to vote 10% or more of the outstanding voting securities
of such person; (ii) any partnership, corporation, association, or other legal
entity 10% or more of whose outstanding voting securities are directly or
indirectly owned, controlled, or held with power to vote by such person; (iii)
any natural person, partnership, corporation, association, or other legal entity
directly or indirectly controlling, controlled by, or under common control with
such person; (iv) any officer, director or partner of such person or (v) if such
person is an officer, director or partner, any partnership, corporation,
association, or other legal entity for which such person acts in any such
capacity. Notwithstanding the foregoing, “affiliates” for purposes of this
Section 14(c) shall include only those persons performing services for the
Company or a Series.


(d)          Indemnification by Members. In the event that the Company or a
Series is made a party to any claim, dispute, or litigation or otherwise incurs
any loss or expense as a result of, or in connection with, any Member’s (or
assignee’s) obligations or liabilities unrelated to the Company’s business, such
Member (or assignees cumulatively) shall indemnify, defend, hold harmless and
reimburse the Company for such loss, liability, damage, cost and expense to
which the Company shall become subject (including attorneys’ and accountants’
fees and expenses).
 
 
12

--------------------------------------------------------------------------------

 


15.         Benefit Plan Investors


(a)          Investment in Accordance with Law. Each Non-Managing Member that
is, or is investing assets on behalf of, an “employee benefit plan,” as defined
in and subject to ERISA, or a “plan,” as defined in and subject to Section 4975
of the Code (each such employee benefit plan and plan, a “Plan”), and each
fiduciary thereof who has caused the Plan to become a Non-Managing Member (a
“Plan Fiduciary”), represents and warrants that: (a) the Plan Fiduciary has
considered an investment in the Series for such Plan in light of the risks
relating thereto; (b) the Plan Fiduciary has determined that, in view of such
considerations, the investment in the Series for such Plan is consistent with
the Plan Fiduciary’s responsibilities under ERISA; (c) the investment in the
Series by the Plan does not violate and is not otherwise inconsistent with the
terms of any legal document constituting the Plan or any trust agreement
thereunder; (d) the Plan’s investment in the Series has been duly authorized and
approved by all necessary parties; (e) none of the Managing Member, any
affiliates of the Managing Member, any commodity trading advisor to the Series,
any employee or any affiliate of the Managing Member that sells Interests, any
additional placement agent, any person, firm or corporation engaged by the
Managing Member to provide services to the Company or the Series, any of their
respective affiliates or any of their respective agents or employees: (i) has
investment discretion with respect to the investment of assets of the Plan used
to purchase Interests; (ii) has authority or responsibility to or regularly
gives investment advice with respect to the assets of the Plan used to purchase
Interests for a fee and pursuant to an agreement or understanding that such
advice will serve as a primary basis for investment decisions with respect to
the Plan and that such advice will be based on the particular investment needs
of the Plan; or (iii) is an employer maintaining or contributing to the Plan;
(f) the Plan Fiduciary (i) is authorized to make, and is responsible for, the
decision for the Plan to invest in the Series, including the determination that
such investment is consistent with the requirement imposed by Section 404 of
ERISA, including that Plan investments be diversified so as to minimize the
risks of large losses; (ii) is independent of the Managing Member, any
affiliates of the Managing Member, each commodity trading advisor to the Series,
any employee or any affiliate of the Managing Member that sells Interests, any
additional placement agent, any person, firm or corporation engaged by the
Managing Member to provide services to the Company and the Series, each selling
agent and each of their respective affiliates; and (iii) is qualified to make
such investment decision; and (g) the Plan’s investment in the Series does not
constitute a prohibited transaction or fiduciary breach under ERISA or the Code.


(b)          Disclosures and Restrictions Regarding Benefit Plan Investors. Each
Non-Managing Member that is a “benefit plan investor” (defined as any Plan, any
other employee benefit plan or plan as defined in but not subject to either
ERISA or Section 4975 of the Code and any entity deemed for any purpose of ERISA
or Section 4975 of the Code to hold assets of any employee benefit plan or plan)
represents that the individual signing the Series Agreement has disclosed such
Non-Managing Member’s status as a benefit plan investor in writing to the
Managing Member.  Each Non-Managing Member that is not a “benefit plan investor”
represents and agrees that if at a later date such Non-Managing Member becomes a
benefit plan investor, such Non-Managing Member will immediately notify the
Managing Member of such change of status.  Notwithstanding anything herein to
the contrary, the Managing Member, on behalf of the Company and each Series, may
take any and all action to prevent the Company from holding “plan assets” under
ERISA or the Code with respect to any Plan, including, but not limited to, if
appropriate under the circumstances as determined by the Managing Member in its
sole discretion, refusing to admit persons as Non-Managing Members or refusing
to accept additional capital contributions or refusing to permit Redemptions of
Interests, and requiring the Redemption of Interests of any Non-Managing Member
in accordance with Section 10(b) hereof, as may be necessary or desirable to
assure that at all times the aggregate of all Capital Accounts of all benefit
plan investors do not amount to or exceed 25% of the total Capital Accounts of
all Non-Managing Members (not including the investments of the Managing Member,
any commodity trading advisor to the Series, any person who provides investment
advice for a fee (direct or indirect) with respect to the Series and
“affiliates,” as such term is defined in the applicable regulation promulgated
under ERISA, of any such person).
 
 
13

--------------------------------------------------------------------------------

 


16.         Amendments


(a)          Managing Member’s Authority to Amend. The Managing Member may make
any amendment to this Agreement or a Series Designation that is not materially
adverse to the Non-Managing Members, without the consent of the affected
Non-Managing Members, including but not limited to the following: (i) change the
name of the Company or a Series or cause the Company or a Series to transact
business under another name; (ii) clarify any inaccuracy or any ambiguity, or
reconcile any inconsistent provisions herein, (iii) effect the intent of the
allocations proposed herein to the maximum extent possible in the event of a
change in the Code or the interpretations thereof affecting such allocations;
(iv) attempt to ensure that a Series is not taxed as an association taxable as a
corporation for federal income tax purposes; (v) qualify or maintain the
qualification of the Company as a series limited liability company in any
jurisdiction; (vi) delete or add any provision of or to this Agreement or a
Series Designation required to be deleted or added by the staff of the CFTC, any
other federal agency, any state “Blue Sky” official, or other governmental
official, or in order to opt to be governed by any amendment or successor to the
Act, or to comply with applicable law; (vii) make any modification to this
Agreement or a Series Designation to reflect the admission of additional or
substitute managing members; (viii) make any amendment that is appropriate or
necessary, in the opinion of the Managing Member, to prevent the Company or a
Series or the Managing Member or its directors, officers or controlling persons
from in any manner being subject to the provisions of the Investment Company Act
of 1940 (the “1940 Act”), or the Investment Advisers Act of 1940, as amended
(the “Advisers Act”); (ix) take such actions as may be necessary or appropriate
to avoid the assets of the Company or a Series being treated for any purpose of
ERISA or Section 4975 of the Code as assets of any “employee benefit plan” as
defined in and subject to ERISA or of any plan as defined in and subject to
Section 4975 of the Code (or any corresponding provisions of succeeding law) or
to avoid the Company’s or the Series’ engaging in a prohibited transaction as
defined in Section 406 of ERISA or Section 4975(c) of the Code; and (x) make any
amendment that is appropriate or necessary, in the opinion of the Managing
Member, to qualify the Company or a Series under the 1940 Act, and any persons
under the 1940 Act and the Advisers Act, if the Managing Member reasonably
believes that doing so is necessary.  Any such supplemental or amendatory
agreement of the Company or a Series shall be adhered to and have the same force
and effect from and after its effective date as if the same had originally been
embodied in, and formed a part of this Agreement or a Series Designation;
provided, however, that no such supplemental or amendatory agreement shall,
without the consent of all Non-Managing Members affected thereby, change or
alter the provisions of this Agreement or a Series Designation, reduce the
Capital Account of any Non-Managing Member, or modify the allocation of profits,
losses or distributions to which any Non-Managing Member is entitled with
respect to its Series.


(b)          Non-Managing Member Voting. Except as otherwise specifically set
forth in this Agreement, the Non-Managing Members shall have only the voting
rights set forth in the Act.  A meeting of the Non-Managing Members for the
purpose of acting upon any matter upon which the Non-Managing Members are
entitled to vote may be called at any time by Non-Managing Members owning a
Majority of Interests in the Company or in a Series, as applicable, or by the
Managing Member.  The Non-Managing Members or the Managing Member shall give
written notice of any such meeting to all Non-Managing Members and the Managing
Member and such meeting shall be held not less than 10 days and not more than 60
days after the notice to the Non-Managing Members and the Managing Member is
provided.  Any action required or permitted to be taken by the Non-Managing
Members may be taken with or without a meeting, or by written consent of the
Non-Managing Members.  Non-Managing Members shall not have a vote with respect
to any Series other than the Series in which they have invested.


17.         Governing Law


The validity and construction of this Agreement and each Series Designation
shall be governed by, and construed in accordance with, the law of the State of
Delaware, including, specifically, the Act (without regard to its choice of law
principles).  If any action or proceeding shall be brought by a party to this
Agreement or a Series Designation or to enforce any right or remedy under this
Agreement or a Series Designation, each party hereto hereby consents and will
submit to the jurisdiction of the courts of the State of Illinois or any federal
court sitting in the State of Illinois.  Any action or proceeding brought by any
party to this Agreement or a Series Designation to enforce any right, assert any
claim or obtain any relief whatsoever in connection with this Agreement or a
Series Designation shall be brought by such party exclusively in the courts of
the State of Illinois or any federal court sitting in the State of Illinois.


18.         Miscellaneous


(a)          Representations, Warranties, Covenants and Understandings of the
Members. Any representations, warranties, covenants and understanding of a
Non-Managing Member made with respect to such Non-Managing Member’s admission to
the Company with respect to a Series or the making of any additional capital
contribution are incorporated herein by reference and made a part hereof as if
originally contained herein.


(b)          Notices. All notices and requests to the Managing Member under this
Agreement or a Series Designation (other than Subscriptions, Requests for
Redemption and notices of assignment or transfer of Interests) shall be in
writing and shall be effective upon personal delivery or, if sent by registered
or certified mail, postage prepaid, addressed to the Managing Member at 222
South Riverside Plaza, Suite 900, Chicago, Illinois 60606 (or such other address
as the Managing Member shall have notified the Non-Managing Members), upon the
deposit of such notice in the United States mail.  Requests for Redemption and
notices of assignment, sale, pledge or transfer of Interests shall be effective
upon timely receipt by the Managing Member.  Except as otherwise provided
herein, all reports and notices hereunder shall be in writing and shall be sent
by first-class mail to the last known address of the Non-Managing Member or
other form of writing (including electronic mail) as agreed to or accepted by
the Non-Managing Member.
 
 
14

--------------------------------------------------------------------------------

 


(c)          Binding Effect. This Agreement and each Series Designation shall
inure to the benefit of, and be binding upon, all applicable of the parties,
their successors, assigns as permitted herein, custodians, estates, heirs, and
personal representatives.  For purposes of determining the rights of any Member
or assignee hereunder and thereunder, the Company (and each Series) and the
Managing Member may rely upon the Series’ records as to who are Members and
assignees, and all Members and assignees agree that their rights shall be
determined and that they shall be bound thereby, including all rights which they
may have under Section 16.


(d)          Entire Agreement. This Agreement and each Series Designation, plus
any other agreement which may be required to be signed by the Managing Member
prior to the date hereof shall constitute the entire agreement among the Members
with respect to the subject matter hereof and thereof, and shall supersede any
prior agreement or understanding, oral or written, relating to the Company and
each Series.


(e)          Severability. In the event that any provision of this Agreement or
a Series Designation shall be declared invalid or unenforceable, such invalidity
or unenforceability shall not affect the validity or enforceability of the other
provisions of this Agreement or such Series Designation, it being hereby agreed
that such provisions are severable and that this Agreement and the Series
Designation shall be construed in all respects as if such invalid or
unenforceable provision were omitted.


(f)          No Third Party Beneficiaries. This Agreement and each Series
Designation are not intended and shall not convey any rights to persons not
party to this Agreement or such Series Designation, as the case may be.


(g)          Counterparts. This Agreement and each Series Designation may be
executed in several counterparts, each of which shall be deemed an original but
all of which shall constitute one and the same instrument.


(h)          Creditors. None of the provisions of this Agreement or any Series
Designation shall be for the benefit of or enforceable by any creditors of the
Company or such Series.


(i)           Captions. Captions in no way define, limit, extend, or describe
the scope of this Agreement or each Series Designation nor the effect of any of
their provisions.
 
(Signature page follows)
 
 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
MANAGING MEMBER:
     
R.J. O’BRIEN FUND MANAGEMENT, LLC
     
/s/ Julie M. DeMatteo
 
Name:  Julie M. DeMatteo
 
Title:    Managing Director

 
NON-MANAGING MEMBER:


With respect to a Series, each person who shall execute a Series Designation in
accordance with the terms of this Agreement and who is listed by the Managing
Member as a Non-Managing Member of the Series on the Series Designation.
 
 

--------------------------------------------------------------------------------

 